Citation Nr: 1518265	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-25 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based on service connection for the Veteran's cause of death. 


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from February 1944 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in St. Paul, Minnesota, which denied entitlement to DIC on the basis of service connection for the cause of the Veteran's death and under the provisions of 38 U.S.C.A. § 1318 (West 2014). 

In December 2013, the Board issued a decision denying entitlement to DIC under 38 U.S.C.A. § 1318 (West 2014), and remanding the case for the issuance of a statement of the case with regard to the issue of entitlement to DIC on the basis of service connection for the cause of death.  A statement of the case was issued in January 2014 and the appellant perfected an appeal.


FINDINGS OF FACT

The Veteran's service-connected disabilities were a contributory cause of death.


CONCLUSION OF LAW

The criteria for entitlement to DIC based upon service connection for the Veteran's cause of death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive DIC.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

At the time of his death, the Veteran was service-connected for osteomyelitis of the left femur, left ankle, and right radius; total left hip replacement as secondary to osteomyelitis; total left knee arthroplasty as secondary to total left hip replacement and osteomyelitis of the left femur; degenerative joint disease of the lumbar spine as secondary to osteomyelitis of the left femur and left ankle; and a residual scar on the right forearm due to osteotomy of the right radius.

On October [redacted], 2011, the Veteran was admitted to the Banner Health Center in Peona, Arizona, for septic arthritis of the left hip.  The Veteran died the next day.  The Veteran's death certificate lists the resulting gram-negative sepsis as a contributory cause of death.  

The Veteran is service-connected for total left hip replacement due to osteomyelitis, or an inflammation of the bone due to infection.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1347 (32d ed. 2012).  The evidence indicates that sepsis resulting from infection of the service-connected joint was a contributing factor to the Veteran's cause of death, the evidence establish it is at least as likely as not that his service-connected disabilities contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  Thus, entitlement to DIC based upon service connection for the Veteran's cause of death is warranted.  


ORDER

Entitlement to DIC based on service connection for the Veteran's cause of death is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


